Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
REMINDER: Applicant’s election without traverse of Species IV – fig. 11 in the reply filed on December 18, 2020, is acknowledged.  Applicant asserts that claims 1-11 and 16-20 read on the elected species.  Nevertheless, after careful consideration, claims 16-20 have been withdrawn as directed to non-elected species (i.e. Species III – fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koto (JP4565203) in view of Anderson (5,360,335).  Koto discloses substantially all of the claimed limitations, including a gas burner having fuel and air regulating devices (Abstract – Novelty).  While Koto specifically recites adjusting the fuel supply amount and rotation speed of the fan, Koto fails to specifically recite the claimed speed/rate/range or continuing to operate the air pump after stopping the flow of fuel.  
As regards the speed/rate/range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the claimed range into the invention disclosed by Koto, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Swain, 156 F.2d 239.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  In addition, it should be noted that the flame size and intensity, which is a direct result of the amount and ratio of fuel to air provided for combustion, is also dependent on the user’s needs (i.e., recipe requiring raising the ingredients to boil and then gradually reducing down to a simmer.) 

As regards continuing to operate the air pump after stopping the flow of fuel,  
In the same or related field of endeavor, Anderson teaches that it is known in the art to provide a fuel burner control system wherein the “burner unit remains in the run mode until the demand has been satisfied, at which time the controller causes the main valve to close and possibly, the blower to operate for a continued purge period” (see Anderson col. 1, lines 52-55).
The advantage of combining the teachings of Anderson into that of Koto is that doing so would provide for removal of residual combustion fumes or fuel (see Anderson col. 1, line 66 – col. 2, line 2) to achieve safe and efficient operation (see Anderson col. 1, line 15).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Koto, with Anderson, to configure the control of the burner as mentioned above for the purpose of safe and efficient operation.

Claims 3, 10, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koto (JP4565203) in view of Anderson (5,360,335), which combination teaches substantially all of the claimed limitations.  Nevertheless, Koto and Anderson fail to specifically recite a control knob for fuel regulation and a control signal comprising time-varying voltage or time-varying frequency control signals.  Official Notice is given that .

	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Response to Arguments
Applicant's arguments with respect to the claim have been considered.  However, in view of the amendments to the claims the arguments regarding the previous rejections are moot in view of the new grounds of rejection necessitated thereby. 
The examiner’s assertion of Official Notice is taken to be admitted prior art in view of applicants’ non-traversal of the assertion. MPEP 2144.03.  The examiner appreciates applicants’ waiver and efforts to expedite prosecution of the instant invention by avoiding unnecessary deliberations of well known aspects of the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.
March 25, 2005

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762